

	

		II

		109th CONGRESS

		1st Session

		S. 2137

		IN THE SENATE OF THE UNITED STATES

		

			December 16, 2005

			Mr. Durbin introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title XXI of the Social Security Act to make all

		  uninsured children eligible for the State children’s health insurance program,

		  to encourage States to increase the number of children enrolled in the medicaid

		  and State children’s health insurance programs by simplifying the enrollment

		  and renewal procedures for those programs, and for other

		  purposes.

	

	

		1.Short

			 titleThis Act may be cited as

			 the All Kids Health Insurance Coverage

			 Act of 2005.

		2.FindingsThe Senate finds the following:

			(1)There are more

			 than 9,000,000 children in the United States with no health insurance

			 coverage.

			(2)Uninsured

			 children, when compared to privately insured children, are—

				(A)3.5 times more

			 likely to have gone without needed medical, dental, or other health

			 care;

				(B)4 times more

			 likely to have delayed seeking medical care;

				(C)5 times more

			 likely to go without needed prescription drugs; and

				(D)6.5 times less

			 likely to have a regular source of care.

				(3)Children without

			 health insurance coverage are at a disadvantage in the classroom, as shown by

			 the following studies:

				(A)The Florida

			 Healthy Kids Annual Report published in 1997, found that children who do not

			 have health care coverage are 25 percent more likely to miss school.

				(B)A study of the

			 California Health Families program found that children enrolled in public

			 health coverage experienced a 68 percent improvement in school performance and

			 school attendance.

				(C)A 2002 Building

			 Bridges to Healthy Kids and Better Students study conducted by the Council of

			 Chief State School Officers in Vermont concluded that children who started out

			 without health insurance saw their reading scores more than double after

			 obtaining health care coverage.

				(4)More than half of

			 uninsured children in the United States are eligible for coverage under either

			 the State Children's Health Insurance Program (SCHIP) or Medicaid, but are not

			 enrolled in those safety net programs.

			(5)Some States,

			 seeing that the Federal Government is not providing assistance to middle class

			 families who are unable to afford health insurance, are trying to extend health

			 care coverage to some or all children in the State.

			(6)State efforts to

			 cover all children may not be successful without financial assistance from the

			 Federal Government.

			3.Eligibility of

			 all uninsured children for SCHIP

			(a)In

			 GeneralSection 2110(b) of the Social Security Act (42 U.S.C. 1397jj(b)) is

			 amended—

				(1)in paragraph

			 (1)—

					(A)by striking

			 subparagraph (B); and

					(B)by redesignating

			 subparagraph (C) as subparagraph (B);

					(2)in paragraph

			 (2)—

					(A)by striking

			 include and all that follows through a child who is

			 an and inserting include a child who is an; and

					(B)by striking the

			 semicolon and all that follows through the period and inserting a period;

			 and

					(3)by striking

			 paragraph (4).

				(b)No Exclusion of

			 Children With Access to High-Cost CoverageSection 2110(b)(3) of

			 the Social Security Act (42 U.S.C.

			 1397jj(b)(3)) is amended—

				(1)in the paragraph

			 heading, by striking rule and inserting

			 rules;

				(2)by striking

			 A child shall not be considered to be described in paragraph

			 (1)(C) and inserting the following:

					

						(A)Certain non

				federally funded coverageA child shall not be considered to be

				described in paragraph (1)(C)

						;

				and

				(3)by adding at the

			 end the following:

					

						(B)No exclusion of

				children with access to high-cost coverageA State may include a

				child as a targeted vulnerable child if the child has access to coverage under

				a group health plan or health insurance coverage and the total annual aggregate

				cost for premiums, deductibles, cost sharing, and similar charges imposed under

				the group health plan or health insurance coverage with respect to all targeted

				vulnerable children in the child’s family exceeds 5 percent of such family’s

				income for the year

				involved.

						.

				(c)Conforming

			 Amendments

				(1)Titles XIX and

			 XXI of the Social Security Act (42

			 U.S.C. 1396 et seq.; 1397aa et. seq.) are amended by striking targeted

			 low-income each place it appears and inserting targeted

			 vulnerable.

				(2)Section 2101(a)

			 of such Act (42 U.S.C. 1397aa(a)) is amended by striking uninsured,

			 low-income and inserting low-income.

				(3)Section

			 2102(b)(3)(C) of such Act (42 U.S.C. 1397bb(b)(3)(C)) is amended by inserting

			 , particularly with respect to children whose family income exceeds 200

			 percent of the poverty line before the semicolon.

				(4)Section

			 2102(b)(3)(E), section 2105(a)(1)(D)(ii), paragraphs (1)(C) and (2) of section

			 2107, and subsections (a)(1) and (d)(1)(B) of section 2108 of such Act (42

			 U.S.C. 1397bb(b)(3)(E); 1397ee(a)(1)(D)(ii); 1397gg; 1397hh) are amended by

			 striking low-income each place it appears.

				(5)Section

			 2110(a)(27) of such Act (42 U.S.C. 1397jj(a)(27)) is amended by striking

			 eligible low-income individuals and inserting targeted

			 vulnerable individuals.

				(d)Effective

			 DateThe amendments made by this section take effect on October

			 1, 2006.

			4.Increase in

			 Federal financial participation under SCHIP and medicaid for States with

			 simplified enrollment and renewal procedures for children

			(a)SCHIPSection

			 2105(c)(2) of the Social Security Act

			 (42 U.S.C. 1397ee(c)(2)) is amended by adding at the end the following:

				

					(C)Nonapplication

				of limitation and increase in federal payment for states with simplified

				enrollment and renewal procedures

						(i)In

				generalNotwithstanding subsection (a)(1) and subparagraph

				(A)—

							(I)the limitation

				under subparagraph (A) on expenditures for items described in subsection

				(a)(1)(D) shall not apply with respect to expenditures incurred to carry out

				any of the outreach strategies described in clause (ii), but only if the State

				carries out the same outreach strategies for children under title XIX;

				and

							(II)the enhanced

				FMAP for a State for a fiscal year otherwise determined under subsection (b)

				shall be increased by 5 percentage points (without regard to the application of

				the 85 percent limitation under that subsection) with respect to such

				expenditures.

							(ii)Outreach

				strategies describedFor purposes of clause (i), the outreach

				strategies described in this clause are the following:

							(I)Presumptive

				eligibilityThe State provides for presumptive eligibility for

				children under this title and under title XIX.

							(II)Adoption of

				12-month continuous eligibilityThe State provides that

				eligibility for children shall not be redetermined more often than once every

				year under this title or under title XIX.

							(III)Elimination

				of asset testThe State does not apply any asset test for

				eligibility under this title or title XIX with respect to children.

							(IV)Passive

				renewalThe State provides for the automatic renewal of the

				eligibility of children for assistance under this title and under title XIX if

				the family of which such a child is a member does not report any changes to

				family income or other relevant circumstances, subject to verification of

				information from State

				databases.

							.

			(b)Medicaid

				(1)In

			 generalSection 1902(l) of the Social Security Act (42 U.S.C. 1396a(l)) is

			 amended—

					(A)in paragraph (3),

			 by inserting subject to paragraph (5), after

			 Notwithstanding subsection (a)(17),; and

					(B)by adding at the

			 end the following:

						

							(5)(A)Notwithstanding the

				first sentence of section 1905(b), with respect to expenditures incurred to

				carry out any of the outreach strategies described in subparagraph (B) for

				individuals under 19 years of age who are eligible for medical assistance under

				subsection (a)(10)(A), the Federal medical assistance percentage is equal to

				the enhanced FMAP described in section 2105(b) and increased under section

				2105(c)(2)(C)(i)(II), but only if the State carries out the same outreach

				strategies for children under title XXI.

								(B)For purposes of subparagraph (A), the

				outreach strategies described in this subparagraph are the following:

									(i)Presumptive

				eligibilityThe State provides for presumptive eligibility for

				such individuals under this title and title XXI.

									(ii)Adoption of 12-month continuous

				eligibilityThe State provides that eligibility for such

				individuals shall not be redetermined more often than once every year under

				this title or under title XXI.

									(iii)Elimination of asset

				testThe State does not apply any asset test for eligibility

				under this title or title XXI with respect to such individuals.

									(iv)Passive renewalThe

				State provides for the automatic renewal of the eligibility of such individuals

				for assistance under this title and under title XXI if the family of which such

				an individual is a member does not report any changes to family income or other

				relevant circumstances, subject to verification of information from State

				databases.

									.

					(2)Conforming

			 amendmentThe first sentence of section 1905(b) of the

			 Social Security Act (42 U.S.C.

			 1396d(b)) is amended by striking section 1933(d) and inserting

			 sections 1902(l)(5) and 1933(d).

				(c)Effective

			 DateThe amendments made by this section take effect on October

			 1, 2006.

			5.Limitation on

			 payments to States that have an enrollment cap but have not exhausted the

			 state’s available allotments

			(a)In

			 GeneralSection 2105 of the Social

			 Security Act (42 U.S.C. 1397ee) is amended by adding at the end the

			 following:

				

					(h)Limitation on

				Payments to States That Have an Enrollment Cap but Have Not Exhausted the

				State’s Available Allotments

						(1)In

				generalNotwithstanding any other provision of this section,

				payment shall not be made to a State under this section if the State has an

				enrollment freeze, enrollment cap, procedures to delay consideration of, or not

				to consider, submitted applications for child health assistance, or a waiting

				list for the submission or consideration of such applications or for such

				assistance, and the State has not fully expended the amount of all allotments

				available with respect to a fiscal year for expenditure by the State, including

				allotments for prior fiscal years that remain available for expenditure during

				the fiscal year under subsection (c) or (g) of section 2104 or that were

				redistributed to the State under subsection (f) or (g) of section 2104.

						(2)Rule of

				constructionParagraph (1) shall not be construed as prohibiting

				a State from establishing regular open enrollment periods for the submission of

				applications for child health

				assistance.

						.

			(b)Effective

			 DateThe amendments made by this section take effect on October

			 1, 2006.

			6.Additional

			 enhancement to FMAP to promote expansion of coverage to all uninsured children

			 under Medicaid and SCHIP

			(a)In

			 generalTitle XXI (42 U.S.C.

			 1397aa et seq.) is amended by adding at the end the following:

				

					2111.Additional

				enhancement to FMAP to promote expansion of coverage to all uninsured children

				under medicaid and SCHIP

						(a)In

				generalNotwithstanding subsection (b) of section 2105 (and

				without regard to the application of the 85 percent limitation under that

				subsection), the enhanced FMAP with respect to expenditures in a quarter for

				providing child health assistance to uninsured children whose family income

				exceeds 200 percent of the poverty line, shall be increased by 5 percentage

				points.

						(b)Uninsured child

				defined

							(1)In

				generalFor purposes of subsection (a), subject to paragraph (2),

				the term uninsured child means an uncovered child who has been

				without creditable coverage for a period determined by the Secretary, except

				that such period shall not be less than 6 months.

							(2)Special rule

				for newborn childrenIn the case of a child 12 months old or

				younger, the period determined under paragraph (1) shall be 0 months and such

				child shall be considered uninsured upon birth.

							(3)Special rule

				for children losing medicaid or SCHIP coverage due to increased family

				incomeIn the case of a child who, due to an increase in family

				income, becomes ineligible for coverage under title XIX or this title during

				the period beginning on the date that is 12 months prior to the date of

				enactment of the All Kids Health Insurance Coverage Act of 2005 and ending on

				the date of enactment of such Act, the period determined under paragraph (1)

				shall be 0 months and such child shall be considered uninsured upon the date of

				enactment of the All Kids Health Insurance Coverage Act of 2005.

							(4)Monitoring and

				adjustment of period required to be uninsuredThe Secretary

				shall—

								(A)monitor the

				availability and retention of employer-sponsored health insurance coverage of

				dependent children; and

								(B)adjust the period

				determined under paragraph (1) as needed for the purpose of promoting the

				retention of private or employer-sponsored health insurance coverage of

				dependent children and timely access to health care services for such

				children.

								.

			(b)Cost-sharing

			 for children in families with high family incomeSection

			 2103(e)(3) of the Social Security Act (42 U.S.C. 1397cc(e)(3)) is amended by

			 adding at the end the following new subparagraph:

				

					(C)Children in

				families with high family income

						(i)In

				generalFor children not described in subparagraph (A) whose

				family income exceeds 400 percent of the poverty line for a family of the size

				involved, subject to paragraphs (1)(B) and (2), the State shall impose a

				premium that is not less than the cost of providing child health assistance to

				children in such families, and deductibles, cost sharing, or similar charges

				shall be imposed under the State child health plan (without regard to a sliding

				scale based on income), except that the total annual aggregate cost-sharing

				with respect to all such children in a family under this title may not exceed 5

				percent of such family's income for the year involved.

						(ii)Inflation

				adjustmentThe dollar amount specified in clause (i) shall be

				increased, beginning with fiscal year 2008, from year to year based on the

				percentage increase in the consumer price index for all urban consumers (all

				items; United States city average). Any dollar amount established under this

				clause that is not a multiple of $100 shall be rounded to the nearest multiple

				of

				$100.

						.

			(c)Additional

			 allotments for states providing coverage to all uninsured children in the

			 state

				(1)In

			 generalSection 2104 of the Social

			 Security Act (42 U.S.C. 1397dd) is amended by inserting after

			 subsection (c) the following:

					

						(d)Additional

				allotments for States providing coverage to all uninsured children in the

				State

							(1)Appropriation;

				total allotmentFor the purpose of providing additional

				allotments to States to provide coverage of all uninsured children (as defined

				in section 2111(b)) in the State under the State child health plan, there is

				appropriated, out of any money in the Treasury not otherwise

				appropriated—

								(A)for fiscal years

				2007, 2008, and 2009, $3,000,000,000;

								(B)for fiscal year

				2010, $5,000,000,000; and

								(C)for fiscal year

				2011, $7,000,000,000.

								(2)State and

				territorial allotments

								(A)In

				generalIn addition to the allotments provided under subsections

				(b) and (c), subject to subparagraph (B) and paragraphs (3) and (4), of the

				amount available for the additional allotments under paragraph (1) for a fiscal

				year, the Secretary shall allot to each State with a State child health plan

				that provides coverage of all uninsured children (as so defined) in the State

				approved under this title—

									(i)in the case of

				such a State other than a commonwealth or territory described in subsection

				(ii), the same proportion as the proportion of the State’s allotment under

				subsection (b) (determined without regard to subsection (f)) to 98.95 percent

				of the total amount of the allotments under such section for such States

				eligible for an allotment under this subparagraph for such fiscal year;

				and

									(ii)in the case of a

				commonwealth or territory described in subsection (c)(3), the same proportion

				as the proportion of the commonwealth’s or territory’s allotment under

				subsection (c) (determined without regard to subsection (f)) to 1.05 percent of

				the total amount of the allotments under such section for commonwealths and

				territories eligible for an allotment under this subparagraph for such fiscal

				year.

									(B)Minimum

				allotment

									(i)In

				generalNo allotment to a State for a fiscal year under this

				subsection shall be less than 50 percent of the amount of the allotment to the

				State determined under subsections (b) and (c) for the preceding fiscal

				year.

									(ii)Pro rata

				reductionsThe Secretary shall make such pro rata reductions to

				the allotments determined under this subsection as are necessary to comply with

				the requirements of clause (i).

									(C)Availability

				and redistribution of unused allotmentsIn applying subsections

				(e) and (f) with respect to additional allotments made available under this

				subsection, the procedures established under such subsections shall ensure such

				additional allotments are only made available to States which have elected to

				provide coverage under section 2111.

								(3)Use of

				additional allotmentAdditional allotments provided under this

				subsection are not available for amounts expended before October 1, 2005. Such

				amounts are available for amounts expended on or after such date for child

				health assistance for uninsured children (as defined in section

				2111(b)).

							(4)Requiring

				election to provide coverageNo payments may be made to a State

				under this title from an allotment provided under this subsection unless the

				State has made an election to provide child health assistance for all uninsured

				children (as so defined) in the State, including such children whose family

				income exceeds 200 percent of the poverty

				line.

							.

				(2)Conforming

			 amendmentsSection 2104 of the Social Security Act (42 U.S.C. 1397dd) is

			 amended—

					(A)in subsection

			 (a), by inserting subject to subsection (d), after under

			 this section,;

					(B)in subsection

			 (b)(1), by inserting and subsection (d) after Subject to

			 paragraph (4); and

					(C)in subsection

			 (c)(1), by inserting subject to subsection (d), after for

			 a fiscal year,.

					(d)Effective

			 dateThe amendments made by this section take effect on October

			 1, 2006.

			7.Repeal of the

			 scheduled phaseout of the limitations on personal exemptions and itemized

			 deductions

			(a)In

			 generalThe Internal Revenue Code of 1986 is amended—

				(1)by striking

			 subparagraphs (E) and (F) of section 151(d)(3), and

				(2)by striking

			 subsections (f) and (g) of section 68.

				(b)Effective

			 DateThe amendments made by this section shall apply to taxable

			 years beginning after December 31, 2005.

			(c)Application of

			 EGTRRA sunsetThe amendments made by this section shall be

			 subject to title IX of the Economic Growth and Tax Relief Reconciliation Act of

			 2001 to the same extent and in the same manner as the provision of such Act to

			 which such amendment relates.

			

